Citation Nr: 9906841	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-12 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an initial compensable rating for service-
connected patellofemoral pain syndrome, left knee.

2.  Entitlement to an initial compensable rating for 
residuals of a left shoulder injury.

3.  Entitlement to an initial compensable rating for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1991 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and November 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The August 1994 rating 
decision granted service connection for patellofemoral pain 
syndrome, left knee, at a noncompensable evaluation from May 
1994, and granted service connection for residuals of a left 
shoulder injury also at a noncompensable evaluation from May 
1994.  Also on appeal is a November 1994 rating decision 
which denied an increased rating for the veteran's residuals 
of a back injury, rated noncompensable from May 1994.

The Board notes that it has recharacterized the issues of 
entitlement to compensable ratings for the disabilities at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  In that case, the Court held, in pertinent part, that 
the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Slip op. at 17, emphasis in 
the original.  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for issuance 
of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as claims for increased disability 
ratings for the appellant's service-connected left knee, left 
shoulder, and back disorders, rather than as a disagreement 
with the original rating awards for these disorders.  
However, the RO issued a SOC providing the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations 
assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


REMAND

In the veteran's substantive appeal, he requested a hearing 
before a member of the Board at the regional office.  He 
should therefore be scheduled for a personal hearing before a 
member of the Board in Montgomery.  See 38 C.F.R. § 20.700 
(1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


